Citation Nr: 1021537	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-25 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial compensable disability rating for a 
right ear hearing loss disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, 
with active service from December 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2006 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office in Lincoln, Nebraska (the RO) which denied the 
Veteran's claim for service connection for a bilateral 
hearing loss disability.  The Veteran expressed his 
disagreement with that decision in January 2007.  In a May 
2007 Decision Review Officer (DRO) decision, the RO granted 
the Veteran's claim for a right ear hearing loss disability; 
evaluated as noncompensably (zero percent) disabling.  In 
February 2008, the Veteran expressed disagreement with the 
assigned disability rating and perfected a substantive appeal 
in August 2008.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].  Accordingly, the 
issue remains in appellate status.

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Acting Veterans Law Judge (AVLJ) 
at the Lincoln RO in July 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder.

Additional Comment

Review of the Veteran's claims file reflects that the Veteran 
wishes to reopen a previously-denied claim for service 
connection for a left ear hearing loss disability.  See e.g., 
the July 2009 VA hearing transcript at page 19.  In this 
regard, the Board observes that the Veteran was issued a 
statement of the case with respect to this issue in November 
2008 and failed to file a substantive appeal within the 60-
day period under 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 
20.202(b) (2009).  See also Rowell v. Principi, 4 Vet. App. 
9, 17 (1993) (where a claimant did not perfect an appeal by 
filing a timely substantive appeal, the RO rating decision 
became final).  Since a substantive appeal has not been 
received, the April 2008 rating decision which denied the 
Veteran's claim to reopen his previously-denied claim of 
entitlement to service connection for a left ear hearing loss 
disability is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).  As the Veteran's 
assertions at his July 2009 hearing may be construed as a 
claim to reopen the previously disallowed claim of 
entitlement to service connection for left ear hearing loss 
disability and new claim has not yet been developed and 
considered by the RO, it is REFERRED to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran and his wife testified at the July 2009 VA 
hearing that, since his last VA audiological examination in 
May 2007, his symptomatology has increased in severity.  In 
particular, the Veteran and his wife testified that his daily 
life is heavily impacted by his service-connected right ear 
hearing loss disability.  See the July 2009 VA hearing 
transcript at pages 9 and 15.  Under the circumstances, the 
Board finds that VA is required to afford the Veteran a 
contemporaneous VA examination to assess the current nature, 
extent and severity of his service-connected right ear 
hearing loss disability.  See Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 
400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. 
Reg. 43186 (1995).  Thus, this issue must be remanded.

In reviewing the Veteran's claims file, the Board notes that 
the Veteran intermittently receives private medical treatment 
for his service-connected right ear hearing loss disability.  
The duty to assist obligates VA to obtain any records which 
may exist.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1); 
see also Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) 
(noting that the Secretary has a duty to assist in obtaining 
relevant and adequately identified records).  

Further, the last VA outpatient treatment record obtained 
from the VA facility in Grand Island, Nebraska is dated 
August 11, 2008.  As the issue on appeal is being remanded 
for a current VA examination, the Board finds attempts should 
be made to obtain all outstanding VA treatment records.  See 
Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
documents which were not actually before the adjudicators but 
had been generated by VA employees or submitted to VA by 
claimant were, "in contemplation of law, before the Secretary 
and the Board and should be included in the record").  

Accordingly, the case is REMANDED for the following actions:

1.  The AMC should contact the Veteran 
and request that he identify all 
outstanding private treatment records 
with respect to his service-connected 
right ear hearing loss disability.  After 
securing the necessary release from the 
Veteran, the AMC should attempt to obtain 
the any records identified by the 
Veteran.  If any records identified by 
the Veteran cannot be obtained, he should 
be so informed and it should be 
documented in the claims folder.

2.  The AMC should obtain the Veteran's 
treatment records for the VA facility in 
Grand Island, Nebraska dated from August 
11, 2008 forward.  All efforts to obtain 
VA records should be fully documented, 
and the VA facility must provide a 
negative response if records are not 
available.

3.  The AMC should schedule the Veteran 
for a psychiatric examination in order to 
determine the current severity of the 
service-connected right ear hearing loss 
disability.  The Veteran's VA claims file 
should be forwarded to the examiner for 
review in connection with the 
examination.  The report of the 
examination should be associated with the 
Veteran's VA claims file.

4.  After undertaking the actions set 
forth above and any additional 
development which it deems to be 
necessary, the RO should then adjudicate 
the Veteran's claims of entitlement to an 
initial compensable evaluation for a 
right ear hearing loss disability.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

